
	
		II
		112th CONGRESS
		1st Session
		S. 1941
		IN THE SENATE OF THE UNITED STATES
		
			December 5, 2011
			Mrs. Hutchison (for
			 herself, Mr. Pryor,
			 Mr. Crapo, Mr.
			 Blunt, Mrs. McCaskill,
			 Mr. Moran, Mr.
			 Vitter, Mr. Boozman,
			 Mr. Chambliss, Mr. Toomey, Mr.
			 Shelby, and Mr. Wicker)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To amend the securities laws to establish certain
		  thresholds for shareholder registration, and for other
		  purposes.
	
	
		1.Shareholder registration
			 threshold
			(a)Amendments to
			 section 12 of the Securities Exchange Act of 1934Section 12(g)
			 of the Securities Exchange Act of 1934 (15 U.S.C. 781(g)) is amended—
				(1)in paragraph
			 (1)—
					(A)by striking
			 subparagraphs (A) and (B) and inserting the following:
						
							(1)in the case of an
				issuer that is a bank, as such term is defined in section 3(a)(6) of this
				title, or a bank holding company, as such term is defined in section (2) of the
				Bank Holding Company Act of 1956 (12 U.S.C. 1841), 2000 persons or more;
				and
							(2)in the case of an
				issuer that is not a bank or bank holding company, 500 persons or
				more,
							;
				and
					(B)by striking
			 commerce shall and inserting commerce shall, not later
			 than 120 days after the last day of its first fiscal year ended after the
			 effective date of this subsection, on which the issuer has total assets
			 exceeding $10,000,000 and a class of equity security (other than an exempted
			 security) held of record by; and
					(2)in paragraph (4),
			 by striking three hundred and inserting 300 persons, or,
			 in the case of a bank, as such term is defined in section 3(a)(6), or a bank
			 holding company, as such term is defined in section (2) of the Bank Holding
			 Company Act of 1956 (12 U.S.C. 1841), 1200.
				(b)Amendments to
			 section 15 of the Securities Exchange Act of 1934Section 15(d)
			 of the Securities Exchange Act of 1934 (15 U.S.C. 78o(d)) is amended, in the
			 third sentence, by striking three hundred and inserting
			 300 persons, or, in the case of bank, as such term is defined in section
			 3(a)(6), or a bank holding company, as such term is defined in section (2) of
			 the Bank Holding Company Act of 1956 (12 U.S.C. 1841), 1200.
			2.RulemakingNot later than one year after the date of
			 enactment of this Act, the Commission shall issue final regulations to
			 implement this Act and the amendments made by this Act.
		
